NOT FOR PU'BLICA'I`ION IMN WEST‘S HA\VAI‘I REPO.RTS ANI) I’ACI.FIC REPO.RTER d

NO. 3011-19

IN THE INTERMEDIATE COURT OF APPEALS

 

oF THE sTATE 0F HAwAr1

sTATE oF HAwAf:, P1ainn1ff~Appe11ee, v.
SENITA M. TUIVAILALA, DefendanteAppellant

 

APPEAL F’ROM THE CIRCUIT COURT OF THE SECOND 
(CR. NO. 07~1»0367) 

ORDER DENYING THE MOTION FOR P.ECCNSIDERATION
(By; Nakamura, C.J., Foley and Fujise, JJ.)

Upon consideration of Defendant-Appellant Senita M.
Tuivailala’s Re-request and/or Appeal of Order Denying
Appellant's Application for a Court Appointed Attorney Dated
01/14/20lO, the papers in support, and the records and files
herein,

IT IS HEREBY ORDERED that the motion is denied.

DATED: Honolulu, HawaiUq February 9, 2010.

éZ;b'7/!.2W:Qé#bvvv»`_,

Chief Judge

Ja;frz 15

Associate Judge

@M§@é~ ~

Associate Judge